DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/21/2020 has been entered. Claim(s) 1-13 is/are pending in the application. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US20180044752A1).
Regarding Claims 1, 3, and 13, Murata teaches a method for making a high strength steel (abstract) sheet with a composition that reads on the claimed composition for the following constituents:
Element
Claimed Range (% mass)
Prior art Range  (% mass)
C
0.10-0.35
0.1-0.3 [0042]
Mn
1.5-3.0
1.5-3.0 [0046]
P
0-0.050
0-0.05 [0048]
S
0-0.010
0-0.01 [0050]
Al
0.001-1.00
0.005-1.0 [0052]
N
0.0005-0.0200
0.001-0.01 [0054]
Fe
Balance
Balance


Murata also teaches ranges that overlap with the claimed ranges for the following ranges: 
Element
Claimed Range (% mass)
Prior art Range  (% mass)
Si
0.5-2.0
1-2.6 [0044]


prima facie case of obviousness exists. (See MPEP 2144.05(I));
Regarding the claim limitation of C/Mn from 0.08-0.20, Murata teaches a C/Mn range of 0.02-0.18 (Steels A-S, Table 1) overlapping with the claimed C/Mn range. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I));
Regarding the limitation of a total area fraction of 40-70% total of ferrite and bainitic ferrite, Murata teaches the microstructure has 10-65% by area ferrite which is considered to overlap with the claimed limitation. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)); 
Regarding the limitation of 5-35% martensite and 5-30% retained austenite, Murata teaches the balance of the area ratio is hard phase including quenched martensite and retained martensite; since the balance (not ferrite) by area encompasses 35-90% of hard phase (martensite and retained austenite), this is considered to overlap with the claimed limitation of a total of 10-65% martensite and retained austenite of 5-35% martensite and 5-30% retained austenite; and encompassing the claim 13 martensite range of 20-35%. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I))

Hot rolling at a temperature of 1250 C [0125], and a finishing temperature of 880 C or lower [0079], substantially identical to the disclosed method of hot rolling at 1250 C or higher and a finish temperature of 880 C [0059]; In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I));
Quenching to a coiling temperature of 600 C or lower [0112] at an average cooling rate 30 C/s or higher [0125], substantially identical to the disclosed method of quenching to a coiling temperature of 450-650 C (Table 2); In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I));
Cold rolling to 1.2 mm [0127], identical to the disclosed step of cold rolling to 1.2 mm [0059]. 
The method thus far is interpreted to be responsible for the claimed microstructure limitations for the intermediate steel sheet having at least 80% bainite and martensite; therefore, the claimed microstructure properties are prima facie case of obviousness exists for the claimed properties. (See MPEP 2112.01(I)). 
Further, regarding the Claim 3 method limitations, after cold rolling, Murata teaches the steel sheet is heated to at least 700 C at a heating rate of 15-20 C/s or higher (Table 2-1 to 2-2), substantially identical to the method limitation of heating to 700 C at an average heating rate of not less than 15 C/s; 
Followed by holding the sheet at a temperature in the range of 820-880 C for 300 s (Table 2-1, 2-2), overlapping with the claimed temperature range of 740-860 C for 60-600 s; 
And cooling to a temperature of 50 C-Ms point or (50-443 C based on Ms temperatures from Tables 2-1 to 2-2) (Claim 9) at a cooling rate of 10 C/s or higher (Claim 8) overlapping with the claim limitation of 350-550 C at an average cooling rate of not more than 50C/s;
And lastly, holding the steel sheet between that temperature and 550 C for 50 s or more (Claim 8),  overlapping with the claim limitation of holding at 350-550 C for 30-1200 s. 
Murata does not teach the proportion of martensite adjacent to bainitic ferrite not being less than 60% of all martensite including retained austenite; or a proportion of 4.0 GPa and smaller differences in microhardness measured at prima facie case of obviousness exists for the claimed properties. (See MPEP 2112.01(I)).
Regarding Claims 2 and 4, Murata teaches Ti in the range of 0.01-0.1% [0063], overlapping with the Group A claimed range of 0.005-0.1%. 
Regarding Claims 5-8, Murata teaches the method also comprised hot dip galvanizing (Claim 8) which is a coating treatment. 
Regarding Claims 9-12, Murata teaches after galvanizing, the sheet is alloyed at a temperature of 450-550 C [0104], reading on the claimed alloying temperature range of 450-600 C. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/06/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736